 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JEROME MARKIEL DAVIS,                           Case No. 1:18-cv-00832-DAD-BAM (PC)
12                     Plaintiff,                    ORDER DENYING MOTION FOR STAMPS
                                                     AND ENVELOPES
13          v.
                                                     (ECF No. 31)
14   STATE OF CALIFORNIA, et al.,
15                     Defendants.
16

17          Plaintiff Jerome Markiel Davis (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint against Defendant Roberts in her individual capacity for deliberate

20   indifference in violation of the Eighth Amendment, arising from the alleged incident of food

21   tampering.

22          Currently before the Court is Plaintiff’s motion for stamps and envelopes, filed August 23,

23   2019. (ECF No. 31.) Plaintiff states that he is an in forma pauperis inmate, and he does not have

24   any more stamps or envelopes to keep up with this action. Plaintiff requests that the court send

25   him stationary, specifically books of stamps and envelopes. (Id.)

26          In the Court’s First Informational Order, issued June 20, 2018, Plaintiff was advised that

27   “[t]he Court will not make copies of filed documents or provide postage or envelopes for free

28   even for parties proceeding in forma pauperis.” (ECF No. 3, p. 3.) Although Plaintiff is
                                                     1
 1   proceeding in forma pauperis, that status does not entitle him to free stamps or envelopes from

 2   the Court.

 3          Accordingly, Plaintiff’s motion for stamps and envelopes, (ECF No. 31), is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    August 26, 2019                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
